 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    FRANK M. PECK,                                      Case No. 2:19-cv-01023-GMN-CWH
 8                          Plaintiff,
                                                          ORDER
 9          v.
10    JENNIFER A. DORSEY, et al.,
11                          Defendants.
12

13          Pro se plaintiff Frank M. Peck paid the filing fee for this case on July 22, 2019. (Receipt

14   of Payment (ECF No. 11).) Accordingly, the court will deny as moot his application to proceed

15   in forma pauperis and his motion for extension of time to file the application. The court will

16   screen Peck’s complaint (ECF No. 1-1) as required by 28 U.S.C. § 1915A in due course.

17          IT IS THEREFORE ORDERED that Peck’s motion for extension of time (ECF No. 7) is

18   DENIED as moot.

19          IT IS FURTHER ORDERED that Peck’s application to proceed in forma pauperis (ECF

20   No. 8) is DENIED as moot.

21

22          DATED: July 23, 2019

23

24
                                                          C.W. HOFFMAN, JR.
25                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
